ORDER

PER CURIAM.
The Second Injury Fund (Fund) appeals from a decision of the Labor and Industrial Relations Commission (Commission) finding that the Fund was liable to Ronald Herbert (Claimant) for permanent total disability (PTD) benefits. The Fund contends the Commission misconstrued the statutory definition of “total disability” and consequently erred in finding Claimant to be permanently and totally disabled.
We have reviewed the briefs of the parties and the record on appeal and find no *202error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).